UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6633



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL DEVON POWELL, a/k/a Petey,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00024-3F; 7:04-cv-00077-F)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Devon Powell, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Devon Powell seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner   satisfies    this   standard    by

demonstrating     that   reasonable      jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Powell has not

made the requisite showing.           In addition, the court limits its

review to the issues raised in Appellant’s informal brief. See 4th

Cir. R. 34(b).        This court generally does not consider issues

raised for the first time on appeal.          See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993) (noting that issues raised for the

first   time     on   appeal   are     generally   not    considered   absent

exceptional circumstances).          Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately


                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -